DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
To help the reader, examiner notes in this detailed action claim language is in bold, strikethrough limitations are not explicitly taught and language added to explain a reference mapping are isolated from quotations via square brackets.
Response to Arguments 
Applicant's arguments filed 07/01/2022 with respect to the rejection(s) of claim(s) 1-20 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Venkatesan et al. (US-20180048742 hereinafter Venkatesan) in view of Segev (US-9538321) and in further view of Lou et al. (US-20190068271 hereinafter Lou).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-7, 11, 13, 16-17, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesan et al. (US-20180048742 hereinafter Venkatesan) in view of Segev (US-9538321) and in further view of Lou et al. (US-20190068271 hereinafter Lou).

	Regarding claim 1, Venkatesan teaches A method comprising performing, by a beacon device: defining a ranging round (fig 7 [shows a ranging round between a beacon and multiple responding devices]) including 
an initial timeslot (fig 2 [210 shows an negotiation phase using timeslots]; 0102 “For example, the protocol parameters may include, an allocation of sounding-ids (identifiers), designating timeslots for protocol response from the peer, and/or one or more additional or alternative parameters, e.g., as described below.”), and 
a plurality of response slots (0107 “responder device, e.g., device 140, device 160 and/or device 180, a designation of one or more timeslots for a range measurement protocol response from the responder device, e.g., as described below.”; 0196 “during negotiation phase 210, responder station 270 may transmit, for example, in response to the negotiation request message, one or more negotiation response messages e.g., negotiation response message 135 (FIG. 1)”) 
for discovering and performing ranging with any mobile device in a vicinity of the beacon device (0111 “devices 102, 140, 160, and/or 180 may be configured to perform one or more operations, which may be configured to support a wireless mobile device, e.g., device 120, to discover the capabilities of one or more responder devices within a location, e.g., devices 140, 160 and/or 180”; 0187 “In some demonstrative embodiments, the negotiation request message may include one or more indications of one or more protocols, e.g., time sensitive protocols, supported by initiator station 205, for example, one or more initiator range measurement protocols and/or any other protocols, e.g., as described below. ”), and 
a duration of each response timeslot (0102 “For example, the protocol parameters may include, an allocation of sounding-ids (identifiers), designating timeslots for protocol response from the peer, and/or one or more additional or alternative parameters, e.g., as described below.”), 
wherein each of the plurality of response slots is (fig 2 [slots within phase elements 210 from response messages from responders 250, 260, 270 and are not overlapping in time]); during the initial timeslot, broadcasting 
a ranging request at a request time (fig 7; 0249 “ the initiator station 710 may transmit, for example, to responder station 720, a negotiation request message, e.g., an IFTM request (iFTMR) message, indicating that the initiator station 710 suggests to perform a range measurement using an FTM protocol”), and wherein the ranging request includes 
a beacon identifier of the beacon device (0231 “NGP parameters element 570 may include or more parameters to indicate capabilities of the initiator station, e.g., device 102 (FIG. 1), to perform a range measurement procedure with one or more responder stations, e.g., devices 140, 160 and/or 180 (FIG. 1) , for example, based on parameters of a measurement protocol.”; 0237 “the NGP parameters element 600 may include, for example, at least one of an element ID field 610, a length field 620, an element ID extension field 630, an NGP parameters element 640, a VHTz specific sub-element 650, an HEWz specific sub-element 660,” [element ID of the initiator device corresponds to a beacon identifier]; fig 7); 
during a first response slot of the plurality of response slots, receiving a first response message at a first response time (fig 7; 0196 “during negotiation phase 210, responder station 270 may transmit, for example, in response to the negotiation request message, one or more negotiation response messages e.g., negotiation response message 135 (FIG. 1)”), the (0200 “ the negotiation response may also include, for example, any other resource allocation that the responder may have performed to facilitate the time-sensitive protocol execution with the peer, e.g. sounding-ids [identifiers]”; 0235 “In some demonstrative embodiments, NGP parameters element 600 may be included as part of a negotiation response message, e.g., negotiation response message 135 (FIG. 1), to indicate one or more parameters, which may be supported by the responder station.”); , 
the first identifier of the first mobile device (0189 “In one example, the setup information may include information to setup one or more Group IDs, which may be required for the initiator and the responder(s) to execute the Measurement Phase using Multi-User MIMO. Any other information may be used.”), and 
a first time of flight information associated with a first distance between the beacon device and the first mobile device, the first time of flight information determined using the first response time (0084 “devices 102, 140, 160, and/or 180 may be configured to perform one or more FTM measurements, ToF measurements”; fig 7; 0003 “responders, which may perform a measurement of a range between the initiator station and responder stations using a Fine Timing Measurement (FTM) protocol.”); 
during a second response slot of the plurality of response slots, receiving a second response message at a second response time (fig 2 [elements 210 correspond to using different response slots as it is a communication phase between the initiator and responder devices]; fig 7 [shows multiple responder devices responding to the initiator device]), 
(0107 “device 102, may be configured to allocate one or more sounding-identifiers, which may be configured to negotiate with a responder device, e.g., device 140, device 160 and/or device 180, a designation of one or more timeslots for a range measurement protocol response from the responder device, e.g., as described below.”), 
a second identifier of a second mobile device that transmitted the second response message (0200 “ the negotiation response may also include, for example, any other resource allocation that the responder may have performed to facilitate the time-sensitive protocol execution with the peer, e.g. sounding-ids”; fig 7); and during the second response slot, transmitting 
(fig 7 [FTM]; 0097 “positioning components 117 and/or 157, configured to perform measurements according to a range measurement protocol and/or procedure. However, in other embodiments, the range measurement component may be configured to perform any other additional or alternative type of Time of Flight (ToF) measurements”) indicating 
a second distance between the beacon device and the second mobile device, the second time of flight information determined using the second response time (0084 “devices 102, 140, 160, and/or 180 may be configured to perform one or more FTM measurements, ToF measurements”; 0137 “the negotiation request message and/or the negotiation response message may include any other FTM messages and/or any pother type of messages.”; 0144 “a measurement type parameter to indicate a type of a measurement for the range measurement procedure, e.g., a ToF”).  
Venkatesan does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Segev teaches one-to-many location determination system and method with response and acknowledge messages comprising the beacon identifier corresponding to the initiating device (Segev 9:3-11 “the responding wireless station 102 can optionally respond to an FTM session request from an initiating wireless station 104 with an acknowledgement message including an assigned unique identifier for the respective initiating wireless stations 104 requesting an FTM session and acknowledging acceptance of the FTM sessions request. The unique identifier can be an identifier that uniquely identifies the initiating wireless station 104 to the responding wireless station 102, relative to all of the other responding wireless stations 102.”; fig 3; 13:15-20 “if the initiating wireless stations 104(i), 104(j) and 104(k) requested an FTM session from the responding wireless station 102(n), the timing message FTM.sup.(1) can include unique identifiers allocated to the initiating wireless stations 104(i), 104(j) and 104(k). ”; 6:45-50 “Using one-to-many communication techniques, a responding wireless station 102 can address a single message to a plurality of initiating wireless stations of the initiating wireless stations 104. For example, as explained below, the message can include an identifier associated with one or more initiating wireless stations 104 such that the one or more initiating wireless stations 104 ”; claim 17 “a one-to-many communication protocol, and the one or more timing messages comprise a plurality of unique identifiers associated with a plurality of initiating wireless stations including the initiating wireless station”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the one-to-many communication techniques for location determination of Segev with the range measurement protocol system and method of Venkatesan. One would have been motivated to do so in order to advantageously reduce demand for transmission/reception resources (Segev 6:40-60).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Segev merely teaches that it is well-known to incorporate the particular response and acknowledgment parameters.  Since both Venkatesan and Segev disclose similar one-to-many ranging communication systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Venkatesan in view of Segev does not explicitly teach the remaining strikethrough limitations. However, in a related field of endeavor, Lou teaches of response slots is non-overlapping in time with other of the plurality of response slots (Lou 0179 “ The Feedback period may be partitioned into non-overlapping time slots”; 0131 “initiator may prepare to receive feedbacks from responders”; fig 1).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the beamforming training between initiator and responding devices of Lou and the one-to-many communication techniques for location determination of Segev with the range measurement protocol system and method of Venkatesan. One would have been motivated to do so in order to advantageously reduce interference and collisons (Lou 0037; 0179).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Lou merely teaches that it is well-known to incorporate the particular timeslot features.  Since both the previous combination and Lou disclose similar communications systems between initiator and responding devices, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


	Regarding claim 3, Venkatesan, Segev, and Lou teach The method of claim 1, further comprising calculating a first reply time as a time difference between receipt of the first response message and transmission of the first acknowledgement message, wherein the first time of flight information comprises the first response time minus the first reply time (Segev 6:5-8 “The initiating wireless station 104 can then determine its distance, R, from the responding wireless station 102 by: R=c(t.sub.2−t.sub.1), where t.sub.1 is the time that the timing message was sent and t.sub.2 was the time the message was received”).  
	Regarding claim 4, Venkatesan, Segev, and Lou teach The method of claim 1, further comprising calculating a second reply time as a time difference between receipt of the second response message and transmission of the second acknowledgement message, wherein the second time of flight information comprises the second response time minus the second reply time (Segev 4:58-61 “the time-of-flight of a timing message refers to the approximate difference between the time a timing message is sent by a responding wireless station 102 or an initiating wireless station 104 and the time the timing message is received by the respective initiating wireless station 104 and the responding wireless station 102. ”; 5:50-55 “FTM and ACK are used herein to refer to transmissions by the responding wireless stations 102 and transmissions by the initiating wireless stations 104, respectively, a person of ordinary skill in the art will understand that both transmissions can be timing messages and the content of the transmissions FTM and ACK can be the same, similar or different.”; 4:35-50 “a time that a previous message, transmitted by the initiating wireless station 104, was received by the responding wireless station 102; and/or acknowledgement indicating that a timing message previously transmitted by the initiating wireless station 104 was received by the responding wireless station 102. A timing message transmitted from an initiating wireless station 104 to a responding wireless station 102 can include an instruction to the initiating wireless station 104 to record the time the initiating wireless station 104 receives the timing message; a time that a pervious message, transmitted by the responding wireless station 102, was received the initiating wireless station 104; and/or an acknowledgement indicating that a timing message previously transmitted by the responding wireless station 102 was received by the initiating wireless station 104. For clarity, a timing message comprising an acknowledgement is referred to as an acknowledgement message.”).  

	Regarding claim 5, Venkatesan, Segev, and Lou teach The method of claim 1, calculating a first round trip time as a time difference between the request time and the first response time (Venkatesanan 0098 “In some demonstrative embodiments, devices 102, 140, 160, and/or 180 may be configured to utilize a range measurement protocol, for example, to measure the RTT from a STA implemented by device 102 to a plurality of other STAs, e.g., including devices 140, 160 and/or 180, for example, including one or more AP STAs and/or non-AP STAs” [RTT corresponds to round trip time]).  

	Regarding claim 6, Venkatesan, Segev, and Lou teach The method of claim 1, further comprising during a first time slot of the plurality of response slots, receiving a first range message comprising a first distance calculated by the first mobile device (Segev  6:5-10 “The initiating wireless station 104 can then determine its distance, R, from the responding wireless station 102 by: R=c(t.sub.2−t.sub.1), where t.sub.1 is the time that the timing message was sent and t.sub.2 was the time the message was received”).  

	Regarding claim 7, Venkatesan, Segev, and Lou teach The method of claim 1, further comprising transmitting information to the first mobile device based at least in part on the first distance between the beacon device and the first mobile device (Venkatesan fig 7 [ranging between the devices]).  

	Regarding claim 11, Venkatesan teaches A non-transitory computer-readable medium storing a plurality of instructions that, when executed by one or more processors of a computing device, cause the one or more processors to perform operations comprising: defining a ranging round (fig 7 [shows a ranging round between a beacon and multiple responding devices]) including an initial timeslot (fig 2 [210 shows a negotiation phase using timeslot]),  
a plurality of response slots (0196 “during negotiation phase 210, responder station 270 may transmit, for example, in response to the negotiation request message, one or more negotiation response messages e.g., negotiation response message 135 (FIG. 1)”) 
for discovering and performing ranging with any mobile device in a vicinity of the computing device (0111 “devices 102, 140, 160, and/or 180 may be configured to perform one or more operations, which may be configured to support a wireless mobile device, e.g., device 120, to discover the capabilities of one or more responder devices within a location, e.g., devices 140, 160 and/or 180”; 0187 “In some demonstrative embodiments, the negotiation request message may include one or more indications of one or more protocols, e.g., time sensitive protocols, supported by initiator station 205, for example, one or more initiator range measurement protocols and/or any other protocols, e.g., as described below. ”), and 
a duration of each response timeslot (0102 “For example, the protocol parameters may include, an allocation of sounding-ids (identifiers), designating timeslots for protocol response from the peer, and/or one or more additional or alternative parameters, e.g., as described below.”), 
wherein each of the plurality of response slots is (fig 2 [slots within phase elements 210 from response messages from responders 250, 260, 270 and are not overlapping in time]); during the initial timeslot, broadcasting 
a ranging request at a request time (fig 7; 0249 “ the initiator station 710 may transmit, for example, to responder station 720, a negotiation request message, e.g., an IFTM request (iFTMR) message, indicating that the initiator station 710 suggests to perform a range measurement using an FTM protocol”),  and wherein the ranging request includes 
a beacon identifier of the computing device (0231 “NGP parameters element 570 may include or more parameters to indicate capabilities of the initiator station, e.g., device 102 (FIG. 1), to perform a range measurement procedure with one or more responder stations, e.g., devices 140, 160 and/or 180 (FIG. 1) , for example, based on parameters of a measurement protocol.”; 0237 “the NGP parameters element 600 may include, for example, at least one of an element ID field 610, a length field 620, an element ID extension field 630, an NGP parameters element 640, a VHTz specific sub-element 650, an HEWz specific sub-element 660,” [element ID of the initiator device corresponds to a beacon identifier]; fig 7); 
 during a first response slot of the plurality of response slots, receiving a first response message at a first response time (fig 7; 0196 “during negotiation phase 210, responder station 270 may transmit, for example, in response to the negotiation request message, one or more negotiation response messages e.g., negotiation response message 135 (FIG. 1)”), the (0200 “ the negotiation response may also include, for example, any other resource allocation that the responder may have performed to facilitate the time-sensitive protocol execution with the peer, e.g. sounding-ids [identifiers]”; 0235 “In some demonstrative embodiments, NGP parameters element 600 may be included as part of a negotiation response message, e.g., negotiation response message 135 (FIG. 1), to indicate one or more parameters, which may be supported by the responder station.”); (fig 2 [210 is a measurement phase between an initiating and responding device during a slot of time]), 
the first identifier of the first mobile device (0189 “In one example, the setup information may include information to setup one or more Group IDs, which may be required for the initiator and the responder(s) to execute the Measurement Phase using Multi-User MIMO. Any other information may be used.”), and 
a first time of flight information associated with a first distance between the computing device and the first mobile device, the first time of flight information determined using the first response time (0084 “devices 102, 140, 160, and/or 180 may be configured to perform one or more FTM measurements, ToF measurements”; fig 7); 
Page 4 of 23Application No. 16/777,631Attorney Docket No.: 090911-P42005US1-1155932 Response to Final Office Action mailed April 1, 2022during a second response slot of the plurality of response slots, receiving a second response message at a second response time (fig 2 [elements 210 correspond to using different response slot as it is a communication phase between the initiator and responder devices]; fig 7 [shows multiple responder devices responding to the initiator device]), 
a second identifier of a second mobile device that transmitted the second response message(0200 “ the negotiation response may also include, for example, any other resource allocation that the responder may have performed to facilitate the time-sensitive protocol execution with the peer, e.g. sounding-ids”; fig 7); and during the second response slot, transmitting 
(fig 7 [FTM]; 0097 “positioning components 117 and/or 157, configured to perform measurements according to a range measurement protocol and/or procedure. However, in other embodiments, the range measurement component may be configured to perform any other additional or alternative type of Time of Flight (ToF) measurements”) 
indicating a second distance between the computing device and the second mobile device, the second time of flight information determined using the second response time (0084 “devices 102, 140, 160, and/or 180 may be configured to perform one or more FTM measurements, ToF measurements”; 0137 “the negotiation request message and/or the negotiation response message may include any other FTM messages and/or any pother type of messages.”; 0144 “a measurement type parameter to indicate a type of a measurement for the range measurement procedure, e.g., a ToF”).  
Venkatesan does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Segev teaches one-to-many location determination system and method with response and acknowledge messages comprising the beacon identifier corresponding to the initiating device (9:3-11 “the responding wireless station 102 can optionally respond to an FTM session request from an initiating wireless station 104 with an acknowledgement message including an assigned unique identifier for the respective initiating wireless stations 104 requesting an FTM session and acknowledging acceptance of the FTM sessions request. The unique identifier can be an identifier that uniquely identifies the initiating wireless station 104 to the responding wireless station 102, relative to all of the other responding wireless stations 102.”; fig 3; 13:15-20 “if the initiating wireless stations 104(i), 104(j) and 104(k) requested an FTM session from the responding wireless station 102(n), the timing message FTM.sup.(1) can include unique identifiers allocated to the initiating wireless stations 104(i), 104(j) and 104(k). ”; 6:45-50 “Using one-to-many communication techniques, a responding wireless station 102 can address a single message to a plurality of initiating wireless stations of the initiating wireless stations 104. For example, as explained below, the message can include an identifier associated with one or more initiating wireless stations 104 such that the one or more initiating wireless stations 104 ”; claim 17 “a one-to-many communication protocol, and the one or more timing messages comprise a plurality of unique identifiers associated with a plurality of initiating wireless stations including the initiating wireless station”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the one-to-many communication techniques for location determination of Segev with the range measurement protocol system and method of Venkatesan. One would have been motivated to do so in order to advantageously reduce demand for transmission/reception resources (Segev 6:40-60).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Segev merely teaches that it is well-known to incorporate the particular response and acknowledgment parameters.  Since both Venkatesan and Segev disclose similar one-to-many ranging communication systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Venkatesan in view of Segev does not explicitly teach the remaining strikethrough limitations. However, in a related field of endeavor, Lou teaches response slots is non-overlapping in time with other of the plurality of response slots (Lou 0179 “ The Feedback period may be partitioned into non-overlapping time slots”; 0131 “initiator may prepare to receive feedbacks from responders”; fig 1).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the beamforming training between initiator and responding devices of Lou and the one-to-many communication techniques for location determination of Segev with the range measurement protocol system and method of Venkatesan. One would have been motivated to do so in order to advantageously reduce interference and collisons (Lou 0037; 0179).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Lou merely teaches that it is well-known to incorporate the particular timeslot features.  Since both the previous combination and Lou disclose similar communications systems between initiator and responding devices, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 13, Venkatesan teaches A method comprising performing, by a first mobile device: receiving a broadcast ranging request at a request time (fig 2 [210 negotiation phase]), the 
broadcast ranging request comprising a beacon identifier of a beacon device (0231 “NGP parameters element 570 may include or more parameters to indicate capabilities of the initiator station, e.g., device 102 (FIG. 1), to perform a range measurement procedure with one or more responder stations, e.g., devices 140, 160 and/or 180 (FIG. 1) , for example, based on parameters of a measurement protocol.”; ; 0247 “For example, the negotiation request message may include an FTM parameter element and/or an NGP parameter element, e.g., as described above.”; 0237 “the NGP parameters element 600 may include, for example, at least one of an element ID field 610, a length field 620, an element ID extension field 630”), wherein the broadcast ranging request is associated with 
a ranging round having an initial timeslot and a plurality of response slots, wherein each of the plurality of response slots is (0107 “In one example, an initiator device, e.g., device 102, may be configured to allocate one or more sounding-identifiers, which may be configured to negotiate with a responder device, e.g., device 140, device 160 and/or device 180, a designation of one or more timeslots for a range measurement protocol response from the responder device, e.g., as described below.”; fig 2 [slots within phase elements 210 from response messages from responders 250, 260, 270 and are not overlapping in time]); 

a first response message at a first response time (fig 7; 0196 “during negotiation phase 210, responder station 270 may transmit, for example, in response to the negotiation request message, one or more negotiation response messages e.g., negotiation response message 135 (FIG. 1)”), 
(0189 “In one example, the setup information may include information to setup one or more Group IDs, which may be required for the initiator and the responder(s) to execute the Measurement Phase using Multi-User MIMO. Any other information may be used.”’; 0084 “devices 102, 140, 160, and/or 180 may be configured to perform one or more FTM measurements, ToF measurements”; fig 7); and calculating 
a first distance between the first mobile device and the beacon device using the first time of flight information (0087 “using WiFi to perform time based range measurements, e.g., FTM measurements and/or other range measurements, may enable, for example, increasing an indoor location accuracy of the mobile devices, e.g., in an indoor environment.”; 0003 “responders, which may perform a measurement of a range between the initiator station and responder stations using a Fine Timing Measurement (FTM) protocol.”).  
Venkatesan does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Segev teaches one-to-many location determination system and method with response and acknowledge messages comprising the beacon identifier corresponding to the initiating device (9:3-11 “the responding wireless station 102 can optionally respond to an FTM session request from an initiating wireless station 104 with an acknowledgement message including an assigned unique identifier for the respective initiating wireless stations 104 requesting an FTM session and acknowledging acceptance of the FTM sessions request. The unique identifier can be an identifier that uniquely identifies the initiating wireless station 104 to the responding wireless station 102, relative to all of the other responding wireless stations 102.”; fig 3; 13:15-20 “if the initiating wireless stations 104(i), 104(j) and 104(k) requested an FTM session from the responding wireless station 102(n), the timing message FTM.sup.(1) can include unique identifiers allocated to the initiating wireless stations 104(i), 104(j) and 104(k). ”; 6:45-50 “Using one-to-many communication techniques, a responding wireless station 102 can address a single message to a plurality of initiating wireless stations of the initiating wireless stations 104. For example, as explained below, the message can include an identifier associated with one or more initiating wireless stations 104 such that the one or more initiating wireless stations 104 ”; claim 17 “a one-to-many communication protocol, and the one or more timing messages comprise a plurality of unique identifiers associated with a plurality of initiating wireless stations including the initiating wireless station”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the one-to-many communication techniques for location determination of Segev with the range measurement protocol system and method of Venkatesan. One would have been motivated to do so in order to advantageously reduce demand for transmission/reception resources (Segev 6:40-60).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Segev merely teaches that it is well-known to incorporate the particular response and acknowledgment parameters.  Since both Venkatesan and Segev disclose similar one-to-many ranging communication systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Venkatesan in view of Segev does not explicitly teach the remaining strikethrough limitations. However, in a related field of endeavor, Lou teaches response slots is non-overlapping in time with other of the plurality of response slots (Lou 0179 “ The Feedback period may be partitioned into non-overlapping time slots”; 0131 “initiator may prepare to receive feedbacks from responders”; fig 1)
and choosing a response slot randomly or pseudo-randomly (Lou 0149 “ the responder may determine a time slot to transmit the FB using certain random access protocol.”)
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the beamforming training between initiator and responding devices of Lou and the one-to-many communication techniques for location determination of Segev with the range measurement protocol system and method of Venkatesan. One would have been motivated to do so in order to advantageously reduce interference and collisons (Lou 0037; 0179).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Lou merely teaches that it is well-known to incorporate the particular timeslot features.  Since both the previous combination and Lou disclose similar communications systems between initiator and responding devices, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


	Regarding claim 16, Venkatesan, Segev, and Lou teach The method of claim 13, wherein the first time of flight information is calculated by the beacon device (Segev 4:58-65 “the time-of-flight of a timing message refers to the approximate difference between the time a timing message is sent by a responding wireless station 102 or an initiating wireless station 104 and the time the timing message is received by the respective initiating wireless station 104 and the responding wireless station 102. In some embodiments, an initiating wireless station 104 can determine its distance from a responding wireless station 102 using fine timing measurement (“FTM”) techniques.”).  

	Regarding claim 17, Venkatesan, Segev, and Lou teach The method of claim 13, further comprising receiving information based at least in part on the first distance between the beacon device and the first mobile device (Venkatesan 0246 “initiator station 710 may receive a beacon from one or more responder stations 720, 730, 740 and/or 750. For example, as shown in FIG. 7, the beacon may include an FTM responder element, which may include one or more ranging capability parameters to indicate a capability of the responder station to perform the range measurement procedure.”).  

	Regarding claim 21, Venkatesan, Segev, and Lou teach The method of claim 1, wherein at least one of a number of the plurality of response slots and the duration of each response timeslot are based on a number of mobile devices in the ranging round (Segev 8:20-35 “In general, in such embodiments, the relative difference in the number of communication signals generated by a responding wireless station 102 for a location determination by the initiating wireless stations 104 can be taken as: [EQ 2] where N.sub.T is the number of transmissions from a responding wireless station to an initiating wireless station in a unicast communication embodiment, for a single distance determination, N.sub.WCD is the number of initiating wireless stations”).  

	Regarding claim 22, Venkatesan, Segev, and Lou teach The method of claim 1, wherein at least one of a number of the plurality of response slots and the duration of each response timeslot are determined by a certain protocol used for ranging (Venkatesan fig 7 [shows different protocols for ranging]).  

	Regarding claim 23, Venkatesan, Segev, and Lou teach The method of claim 1, wherein parameters for the ranging round are incorporated into a ranging request for transmission to the mobile devices (Venkatesan 0181 “ negotiation request message 130 may include at least an FTM element including, for example, a plurality of FTM parameters to be negotiated for an FTM range measurement procedure”).  

	Regarding claim 24, Venkatesan, Segev, and Lou teach The method of claim 1, wherein parameters for the ranging round are stored on the mobile device (Segev 12:50-60 “FTM module 410 receiving a respective request to initiate an FTM session using groupcast communications, as explained above. The memory 408, in addition or alternatively to, any other memory accessible to the FTM module 410 (e.g., the memory 420 and/or the storage 426) can include a list of unique identifiers and, logically associated therewith, an indication of whether the respective unique identifier is currently allocated by the responding wireless station 102 to facilitate any groupcast communications.”).




Claim(s) 2, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesan et al. (US-20180048742 hereinafter Venkatesan) in view of Segev (US-9538321) and in view of Lou et al. (US-20190068271 hereinafter Lou) and in further view of Yoshimoto et al. (US-20190045540 hereinafter Yoshimoto).
	
	Regarding claim 2, Venkatesan, Segev, and Lou teach The method of claim 1, further comprising: Page 2 of 23Application No. 16/777,631Attorney Docket No.: 090911-P42005US1-1155932 Response to Final Office Action mailed April 1, 2022 transmitting 
a first wireless protocol at a first time (Venkatesan fig 2 [shows transmissions using a first protocol]); 
calculating a second time comprising (Venkatesan 0144 “ common operating parameters may include . . . a measurement type parameter to indicate a type of a measurement for the range measurement procedure, e.g., a ToF, Angle of Arrival (AoA), Angle of Departure (AoD), and/or any other type of measurement; a minimum response time parameter to indicate a minimum response time for the range measurement procedure, e.g., a minimal time in Time Units (TUs); a maximum response time parameter to indicate a maximum response time for the range measurement procedure, e.g., a maximal time in TUs; and/or an immediate response parameter to indicate whether an immediate response is to be implemented for the range measurement procedure”) using 
a second wireless protocol (Venkatesan fig 2 [shows transmissions using a second protocol]); and transmitting, using the second wireless protocol, 
an acquisition packet (Venkatesan 0023 “Some embodiments may be used in conjunction with one or more types of wireless communication signals and/or systems, for example . . . Ultra-Wideband (UWB)”; 0055 “radios 114 and/or 144 may include one or more wireless receivers (Rx) including circuitry and/or logic to receive wireless communication signals, RF signals, frames, blocks, transmission streams, packets, messages, data items, and/or data.” [UWB communication signals corresponds to an acquisition packet]), 
containing the calculated second time (Venkatesan 0144 “one or more common operating parameters may include, for example, at least one of a number of antennas of the initiator station, a measurement type parameter to indicate a type of a measurement for the range measurement procedure, e.g., a ToF, Angle of Arrival (AoA), Angle of Departure (AoD), and/or any other type of measurement; a minimum response time parameter to indicate a minimum response time for the range measurement procedure, e.g., a minimal time in Time Units (TUs); a maximum response time parameter to indicate a maximum response time for the range measurement procedure, e.g., a maximal time in TUs; and/or an immediate response parameter to indicate whether an immediate response is to be implemented for the range measurement procedure”),  the 
acquisition packet being transmitted at a predetermined time period after transmitting the (Venkatesan fig 2 and 7 [different protocol parameters are being sent consecutively]).  
While Venkatesan discloses the use of Bluetooth protocol parameters and Lou discloses the use of polling, The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Yoshimoto teaches BLE communication and method transmitting advertisement packages (0070 “processing unit 302 generates the advertisement packet, and inputs the generated packet in the second radio transmission and/or reception unit 301.”; 0121 “The communication device 21 configures the timings when the polling packet including the read request is transmitted (connection events #0, #2, #12, and #14 in FIG. 14) using the connection interval/the slave latency/the effective connection interval. FIG. 14 illustrates a configuration example of the connection interval/the slave latency/the effective connection interval in the same manner as FIG. 6.”; 0091 “In FIG. 9, the communication device 20-1 configures the timing when the polling packet including the read request is transmitted while taking the first connection interval (FIG. 6) and the second connection interval into consideration.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the BLE communication method and system of Yoshimoto and the beamforming training between initiator and responding devices of Lou and the one-to-many communication techniques for location determination of Segev with the range measurement protocol system and method of Venkatesan. One would have been motivated to do so in order to advantageously allow for coexistence of different radio communications without delays (Yoshimoto 0024).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Lou merely teaches that it is well-known to incorporate the particular timeslot features.  Since both the previous combination and Yoshimoto disclose similar communications systems between initiator and responding devices, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 12, Venkatesan, Segev, and Lou teach The non-transitory computer readable medium of claim 11, wherein the plurality of instructions that, when executed by the one or more processors of the computing device, cause the one or more processors to further perform operations comprising: transmitting (Venkatesan fig 2 [shows transmissions using a first protocol]); 
calculating a second time comprising (Venkatesan 0144 “ common operating parameters may include . . . a measurement type parameter to indicate a type of a measurement for the range measurement procedure, e.g., a ToF, Angle of Arrival (AoA), Angle of Departure (AoD), and/or any other type of measurement; a minimum response time parameter to indicate a minimum response time for the range measurement procedure, e.g., a minimal time in Time Units (TUs); a maximum response time parameter to indicate a maximum response time for the range measurement procedure, e.g., a maximal time in TUs; and/or an immediate response parameter to indicate whether an immediate response is to be implemented for the range measurement procedure”)  using 
a second wireless protocol (Venkatesan fig 2 [shows transmissions using a second protocol]);  and transmitting, using the second wireless protocol, an acquisition packet (Venkatesan 0023 “Some embodiments may be used in conjunction with one or more types of wireless communication signals and/or systems, for example . . . Ultra-Wideband (UWB)”; 0055 “radios 114 and/or 144 may include one or more wireless receivers (Rx) including circuitry and/or logic to receive wireless communication signals, RF signals, frames, blocks, transmission streams, packets, messages, data items, and/or data.” [UWB communication signals corresponds to an acquisition packet])
containing the calculated second time (Venkatesan 0144 “one or more common operating parameters may include, for example, at least one of a number of antennas of the initiator station, a measurement type parameter to indicate a type of a measurement for the range measurement procedure, e.g., a ToF, Angle of Arrival (AoA), Angle of Departure (AoD), and/or any other type of measurement; a minimum response time parameter to indicate a minimum response time for the range measurement procedure, e.g., a minimal time in Time Units (TUs); a maximum response time parameter to indicate a maximum response time for the range measurement procedure, e.g., a maximal time in TUs; and/or an immediate response parameter to indicate whether an immediate response is to be implemented for the range measurement procedure”),  
the acquisition packet being transmitted at a predetermined time period after transmitting the 
While Venkatesan discloses the use of Bluetooth protocol parameters and Lou discloses the use of polling, The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Yoshimoto teaches BLE communication and method transmitting advertisement packages (0070 “processing unit 302 generates the advertisement packet, and inputs the generated packet in the second radio transmission and/or reception unit 301.”; 0121 “The communication device 21 configures the timings when the polling packet including the read request is transmitted (connection events #0, #2, #12, and #14 in FIG. 14) using the connection interval/the slave latency/the effective connection interval. FIG. 14 illustrates a configuration example of the connection interval/the slave latency/the effective connection interval in the same manner as FIG. 6.”; 0091 “In FIG. 9, the communication device 20-1 configures the timing when the polling packet including the read request is transmitted while taking the first connection interval (FIG. 6) and the second connection interval into consideration.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the BLE communication method and system of Yoshimoto and the beamforming training between initiator and responding devices of Lou and the one-to-many communication techniques for location determination of Segev with the range measurement protocol system and method of Venkatesan. One would have been motivated to do so in order to advantageously allow for coexistence of different radio communications without delays (Yoshimoto 0024).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Lou merely teaches that it is well-known to incorporate the particular timeslot features.  Since both the previous combination and Yoshimoto disclose similar communications systems between initiator and responding devices, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 14, Venkatesan, Segev, and Lou teach The method of claim 13, further comprising: receiving an (Venkatesan Fig 2 [220 – Protocol A]); determining 
a first window for receiving an acquisition packet using a second wireless protocol based at least in part in the first time (Venkatesan 0023 “Some embodiments may be used in conjunction with one or more types of wireless communication signals and/or systems, for example . . . Ultra-Wideband (UWB)”; 0055 “radios 114 and/or 144 may include one or more wireless receivers (Rx) including circuitry and/or logic to receive wireless communication signals, RF signals, frames, blocks, transmission streams, packets, messages, data items, and/or data.” [UWB communication signals corresponds to an acquisition packet]; fig 2 [the communication phases correspond to a window]; (Venkatesan 0144 “ common operating parameters may include . . . a measurement type parameter to indicate a type of a measurement for the range measurement procedure, e.g., a ToF, Angle of Arrival (AoA), Angle of Departure (AoD), and/or any other type of measurement; a minimum response time parameter to indicate a minimum response time for the range measurement procedure, e.g., a minimal time in Time Units (TUs); a maximum response time parameter to indicate a maximum response time for the range measurement procedure, e.g., a maximal time in TUs; and/or an immediate response parameter to indicate whether an immediate response is to be implemented for the range measurement procedure”; fig 2 [shows transmissions using a second protocol]), 
receiving, using the second wireless protocol, the acquisition packet containing a calculated time for receiving (Venkatesan 0144 “one or more common operating parameters may include, for example, at least one of a number of antennas of the initiator station, a measurement type parameter to indicate a type of a measurement for the range measurement procedure, e.g., a ToF, Angle of Arrival (AoA), Angle of Departure (AoD), and/or any other type of measurement; a minimum response time parameter to indicate a minimum response time for the range measurement procedure, e.g., a minimal time in Time Units (TUs); a maximum response time parameter to indicate a maximum response time for the range measurement procedure, e.g., a maximal time in TUs; and/or an immediate response parameter to indicate whether an immediate response is to be implemented for the range measurement procedure”), 
the acquisition packet being transmitted at a predetermined time period after transmitting the (Venkatesan fig 2 and 7 [different protocol parameters are being sent consecutively]); calculating 
a second window (Venkatesan fig 2 and 7 [show multiple phases for transmission and reception]) 
While Venkatesan discloses the use of Bluetooth protocol parameters and Lou discloses the use of polling, The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Yoshimoto teaches BLE communication and method transmitting advertisement packages (0070 “processing unit 302 generates the advertisement packet, and inputs the generated packet in the second radio transmission and/or reception unit 301.”; 0121 “The communication device 21 configures the timings when the polling packet including the read request is transmitted (connection events #0, #2, #12, and #14 in FIG. 14) using the connection interval/the slave latency/the effective connection interval. FIG. 14 illustrates a configuration example of the connection interval/the slave latency/the effective connection interval in the same manner as FIG. 6.”; 0091 “In FIG. 9, the communication device 20-1 configures the timing when the polling packet including the read request is transmitted while taking the first connection interval (FIG. 6) and the second connection interval into consideration.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the BLE communication method and system of Yoshimoto and the beamforming training between initiator and responding devices of Lou and the one-to-many communication techniques for location determination of Segev with the range measurement protocol system and method of Venkatesan. One would have been motivated to do so in order to advantageously allow for coexistence of different radio communications without delays (Yoshimoto 0024).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Lou merely teaches that it is well-known to incorporate the particular timeslot features.  Since both the previous combination and Yoshimoto disclose similar communications systems between initiator and responding devices, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesan et al. (US-20180048742 hereinafter Venkatesan) in view of Segev (US-9538321) and in view of Lou et al. (US-20190068271 hereinafter Lou) and in further view of Cherian et al. (US-20190124654 hereinafter Cherian).

	Regarding claim 8, Venkatesan, Segev, and Lou teach The method of claim 1, 
	The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Cherian teaches information on a number of available slots (Cherian 0039 “AP 104, may transmit to one or more STAs. e.g., STA 114, 116, information indicative of the slot structure and the slot schedule 204. For example, the slot structure information may include information indicative of a number of slots included in the TDD frame 202. ”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the slot schedule and use cases of Cherian the beamforming training between initiator and responding devices of Lou and the one-to-many communication techniques for location determination of Segev with the range measurement protocol system and method of Venkatesan. One would have been motivated to do so in order to advantageously suppress interference (Cherian 0033).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Cherian merely teaches that it is well-known to incorporate the particular timeslot features.  Since both the previous combination and Cherian disclose similar communication systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 18, Venkatesan, Segev, and Lou teach The method of claim 13, 
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Cherian teaches information on a number of available slots (Cherian 0039 “AP 104, may transmit to one or more STAs. e.g., STA 114, 116, information indicative of the slot structure and the slot schedule 204. For example, the slot structure information may include information indicative of a number of slots included in the TDD frame 202. ”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the slot schedule and use cases of Cherian the beamforming training between initiator and responding devices of Lou and the one-to-many communication techniques for location determination of Segev with the range measurement protocol system and method of Venkatesan. One would have been motivated to do so in order to advantageously suppress interference (Cherian 0033).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Cherian merely teaches that it is well-known to incorporate the particular timeslot features.  Since both the previous combination and Cherian disclose similar communication systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesan et al. (US-20180048742 hereinafter Venkatesan) in view of Segev (US-9538321) and in view of Lou et al. (US-20190068271 hereinafter Lou) and in further view of Li et al. (US-20200225341 hereinafter Li).

	Regarding claim 10, Venkatesan, Segev, and Lou teach The method of claim 1, further comprising: receiving a third response message at a third response time (Venkatesan fig 2 and 7 [show multiple responder devices communicating corresponding to a third response message at a third response time.]) 
the third response message comprising an identifier of the first mobile device (Segev 9:3-11 “the responding wireless station 102 can optionally respond to an FTM session request from an initiating wireless station 104 with an acknowledgement message including an assigned unique identifier for the respective initiating wireless stations 104 requesting an FTM session and acknowledging acceptance of the FTM sessions request. The unique identifier can be an identifier that uniquely identifies the initiating wireless station 104 to the responding wireless station 102, relative to all of the other responding wireless stations 102.”); 
calculating a third round trip time as a time difference between the request time and a third response time; calculating a third reply time for processing the third round trip time and generating a third acknowledgement message (Venkatesanan 0098 “In some demonstrative embodiments, devices 102, 140, 160, and/or 180 may be configured to utilize a range measurement protocol, for example, to measure the RTT from a STA implemented by device 102 to a plurality of other STAs, e.g., including devices 140, 160 and/or 180, for example, including one or more AP STAs and/or non-AP STAs” [RTT corresponds to round trip time]); and transmitting, 
the third acknowledgement message comprising the identifier of the first mobile device (Segev fig 3; 13:15-20 “if the initiating wireless stations 104(i), 104(j) and 104(k) requested an FTM session from the responding wireless station 102(n), the timing message FTM.sup.(1) can include unique identifiers allocated to the initiating wireless stations 104(i), 104(j) and 104(k). ”; 6:45-50 “Using one-to-many communication techniques, a responding wireless station 102 can address a single message to a plurality of initiating wireless stations of the initiating wireless stations 104. For example, as explained below, the message can include an identifier associated with one or more initiating wireless stations 104 such that the one or more initiating wireless stations 104”; claim 17 “a one-to-many communication protocol, and the one or more timing messages comprise a plurality of unique identifiers associated with a plurality of initiating wireless stations including the initiating wireless station”)  and 
third time information indicating the first distance between the beacon device and the first mobile device, the third time information determined using the third response time (Segev 4:25-31 “initiating wireless stations 104 can measure their respective distances from initiating wireless stations 104 based at least in part on the time-of-flight of one or more timing messages transmitted to the initiating wireless stations 104 by the responding wireless stations 102 and/or one or more messages transmitted by the initiating wireless stations 104 to the responding wireless stations 102”).  
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Li teaches framework and method to acknowledge ranging configuration using negative acknowledgment (NACK) repetitions based on a round trip time (Li 0249 “If a ranging control frame is transmitted successfully from controller to a controlee, a time structure of a ranging round is known by the controlee. Specifically, the controlee has the knowledge of assigned time slots to transmit and receive expected frames. When the expected RFRAME is not received by controlee(s), the controlee(s) can send negative-acknowledgement to the controller in assigned time slots, indicating the ranging failure. Via the negative-acknowledgement frame from controlee(s), controller not only know occurrence of ranging failures, but also confirm the exchange of ranging configuration among controlee(s).” [the time structure of a ranging round corresponds to a round trip time see fig 7 and 12 “round trip time”]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the retransmission system and method of Cai and the beamforming training between initiator and responding devices of Lou and the one-to-many communication techniques for location determination of Segev with the range measurement protocol system and method of Venkatesan. One would have been motivated to do so in order to advantageously improve communication reliability by significantly reducing the number of required information exchanged (Li 0163).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Li merely teaches that it is well-known to incorporate the particular use of negative acknowledgement messages.  Since both the previous combination and Li disclose similar communications systems for ranging, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


	Regarding claim 20, Venkatesan, Segev, and Lou teach The method of claim 13, further comprising: transmitting a third response message at a third response time (Venkatesan fig 2 and 7 [show multiple responder devices communicating corresponding to a third response message at a third response time.])  
the third response message comprising an identifier of the first mobile device (Segev 9:3-11 “the responding wireless station 102 can optionally respond to an FTM session request from an initiating wireless station 104 with an acknowledgement message including an assigned unique identifier for the respective initiating wireless stations 104 requesting an FTM session and acknowledging acceptance of the FTM sessions request. The unique identifier can be an identifier that uniquely identifies the initiating wireless station 104 to the responding wireless station 102, relative to all of the other responding wireless stations 102.”); 
and receiving, a third acknowledgement message comprising the identifier of the first mobile device (Segev fig 3; 13:15-20 “if the initiating wireless stations 104(i), 104(j) and 104(k) requested an FTM session from the responding wireless station 102(n), the timing message FTM.sup.(1) can include unique identifiers allocated to the initiating wireless stations 104(i), 104(j) and 104(k). ”; 6:45-50 “Using one-to-many communication techniques, a responding wireless station 102 can address a single message to a plurality of initiating wireless stations of the initiating wireless stations 104. For example, as explained below, the message can include an identifier associated with one or more initiating wireless stations 104 such that the one or more initiating wireless stations 104”; claim 17 “a one-to-many communication protocol, and the one or more timing messages comprise a plurality of unique identifiers associated with a plurality of initiating wireless stations including the initiating wireless station”) and 
third time information indicating the first distance between the beacon device and the first mobile device, the third time information determined using the third response time (Segev 4:25-31 “initiating wireless stations 104 can measure their respective distances from initiating wireless stations 104 based at least in part on the time-of-flight of one or more timing messages transmitted to the initiating wireless stations 104 by the responding wireless stations 102 and/or one or more messages transmitted by the initiating wireless stations 104 to the responding wireless stations 102”).  
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Li teaches framework and method to acknowledge ranging configuration using negative acknowledgment (NACK) repetitions based on a round trip time (Li 0249 “If a ranging control frame is transmitted successfully from controller to a controlee, a time structure of a ranging round is known by the controlee. Specifically, the controlee has the knowledge of assigned time slots to transmit and receive expected frames. When the expected RFRAME is not received by controlee(s), the controlee(s) can send negative-acknowledgement to the controller in assigned time slots, indicating the ranging failure. Via the negative-acknowledgement frame from controlee(s), controller not only know occurrence of ranging failures, but also confirm the exchange of ranging configuration among controlee(s).” [the time structure of a ranging round corresponds to a round trip time see fig 7 and 12 “round trip time”]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the retransmission system and method of Cai and the beamforming training between initiator and responding devices of Lou and the one-to-many communication techniques for location determination of Segev with the range measurement protocol system and method of Venkatesan. One would have been motivated to do so in order to advantageously improve communication reliability by significantly reducing the number of required information exchanged (Li 0163).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Li merely teaches that it is well-known to incorporate the particular use of negative acknowledgement messages.  Since both the previous combination and Li disclose similar communications systems for ranging, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesan et al. (US-20180048742 hereinafter Venkatesan) in view of Segev (US-9538321) and in view of Lou et al. (US-20190068271 hereinafter Lou) and in further view of Chu et al. (US PAT 9974040 hereinafter Chu).

	Regarding claim 15, Venkatesan, Segev, and Lou teach The method of claim 13, wherein the first time of flight information is calculated based at least in part on a first time difference between a transmission time of the first response message and a reception time of the first acknowledgement message (Segev 6:5-8 “The initiating wireless station 104 can then determine its distance, R, from the responding wireless station 102 by: R=c(t.sub.2−t.sub.1), where t.sub.1 is the time that the timing message was sent and t.sub.2 was the time the message was received”; 4:50 “For clarity, a timing message comprising an acknowledgement is referred to as an acknowledgement message”).    
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Chu teaches (Chu 15:50 Eqn. 1 “RTT=(T4−T1)−(T3−T2)”); 15:38-49 “In response to the action frame 720, the second communication device 704 transmits an acknowledgment 722 and stores a departure time indicator T3 for the corresponding transmission, in an embodiment. The first communication device 702 receives the acknowledgment 722 and stores an arrival time indicator T4 for the corresponding reception, in an embodiment. In response to receipt of the acknowledgment 722, the first communication device 702 transmits an action frame 730 to the second communication device 704 that includes the departure time indicator T1 and the arrival time indicator T4, in an embodiment. The second communication device 704 transmits an acknowledgment 732 in response to the action frame 730; 5:18-20 “communication device uses fine timing measurement (FTM) to provide a more accurate and stable estimation of distances between communication devices”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the methods and apparatus for range measurement of Chu and the beamforming training between initiator and responding devices of Lou and the one-to-many communication techniques for location determination of Segev with the range measurement protocol system and method of Venkatesan. One would have been motivated to do so in order to advantageously increase the accuracy of the time calculations (Chu 11:25-50).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Chu merely teaches that it is well-known to incorporate the particular time calculations.  Since both the previous combination and Chu disclose similar communications systems for ranging, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.



Claim(s) 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesan et al. (US-20180048742 hereinafter Venkatesan) in view of Segev (US-9538321) and in view of Lou et al. (US-20190068271 hereinafter Lou) and in further view of Ellenbeck et al. (US-20210211858 hereinafter Ellenbeck).

	Regarding claim 9, Venkatesan, Segev, and Lou teach The method of claim 1, further comprising 
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Ellenbeck teaches dynamically changing a number of the plurality of response slots based at least in part on collisions detected during the plurality of response slots (Ellenbeck 0273 “discovery controller 2710 may be configured to dynamically adapt the response criteria in stage 3228 based on the number of responding devices that responded to one or more previous discovery initiation messages. Initiating device 2602 may therefore be able to adapt the response criteria to the collision probability.”).  
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the one to many communication system and method of Ellenbeck and the beamforming training between initiator and responding devices of Lou and the one-to-many communication techniques for location determination of Segev with the range measurement protocol system and method of Venkatesan. One would have been motivated to do so in order to advantageously reduce search and system complexity (Ellenbeck 0092).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Ellenbeck merely teaches that it is well-known to incorporate the particular collision response.  Since both the previous combination and Ellenbeck disclose similar communication systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


	Regarding claim 19, Venkatesan, Segev, and Lou teach The method of claim 13, further comprising 
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Ellenbeck teaches dynamically changing a number of the plurality of response slots based at least in part on collisions detected during the plurality of response slots (Ellenbeck 0273 “discovery controller 2710 may be configured to dynamically adapt the response criteria in stage 3228 based on the number of responding devices that responded to one or more previous discovery initiation messages. Initiating device 2602 may therefore be able to adapt the response criteria to the collision probability.”).  
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the one to many communication system and method of Ellenbeck and the beamforming training between initiator and responding devices of Lou and the one-to-many communication techniques for location determination of Segev with the range measurement protocol system and method of Venkatesan. One would have been motivated to do so in order to advantageously reduce search and system complexity (Ellenbeck 0092).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Ellenbeck merely teaches that it is well-known to incorporate the particular collision response.  Since both the previous combination and Ellenbeck disclose similar communication systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Park et al. (US-20160323863) discloses “transmitting a signal for determining a distance between each of the at least another electronic device and the electronic device to at least another electronic device in response to an input for the object, and transmitting information for the contents to the first electronic device via a peer-to-peer (P2P) communication in response to receiving a first signal from a first electronic device. (See abstract).”
Sahinoglu (US-20080259896) discloses “An apparatus, system, method and computer program product for secure ranging between at least two devices in radio communications with each other. In particular, an apparatus, system, method and computer program product for secure ranging between at least two devices communicating via ultra wideband (UWB) protocols. Either ternary-IR or time-hope-IR sequences are used for ranging and security. A first device transmits a range packet. A second device responds to the range packet after a delay time known only to the first and second devices. The delay time can be selected randomly by either to the first device or the second device and made known to the other device in an encrypted notification packet. (See abstract).”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL ABDULLAH SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648  

/ERIN F HEARD/               Supervisory Patent Examiner, Art Unit 3648